Title: From Alexander Hamilton to Jeremiah Olney, 27 November 1792
From: Hamilton, Alexander
To: Olney, Jeremiah



Treasury DepartmentNovember 27 1792.
Sir

Your letter of the 15th instant has been duly received. Under the circumstances stated, I am pleased with the conduct which you have observed, in relation to the Brig Neptune, from Surinam. Should Mr. Arnold (as you say he threatens) commence a prosecution in the State Court, care must be taken so to conduct your defence as to admit of an appeal to the proper federal one. It will be of course to defray every necessary expence for the purpose.
What you say with regard to the Attorney of the District is duly noticed.
I am, Sir, with consideration,   Your Obedt Servant.

A Hamilton
Jere. Olney Esqr.Collr Providence.

 